                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CR 19-17-BLG-SPW

                     Plaintiff,                   ORDER AUTHORIZING
                                                  TEMPORARY RELEASE
vs.

JONATHAN LEVI DEPUTEE,

                     Defendant.

        Upon motion of Defendant for temporary release to attend his mother’s

memorial service and reception (Doc. 11), and good cause appearing therefore, IT

IS HEREBY ORDERED that the Defendant shall be released from U.S. Marshal

Service custody at the Yellowstone County Detention Facility on March 11, 2019,

at 8:00 a.m. to allow him to travel to, and attend the memorial services for his

deceased mother at 10:00 a.m., at the Foursquare Church in Crow Agency,

Montana. Defendant shall be transported to and from the funeral services by Alisa

Not Afraid.

        Upon completion of the memorial services, Defendant shall report back to

the Yellowstone County Detention Facility no later than 5:00 p.m. on March 11,

2019.

        DATED this 7th day of March, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
